Title: [May 1768]
From: Washington, George
To: 




May 1. Rid to a place calld Root’s to see a Meadow of Colo. Bassetts. Returnd to Dinr.


   
   root’s: land owned by the Rootes family of Virginia. The first Rootes to appear in Virginia records was Maj. Philip Rootes (d. 1756), who lived at Rosewall, in King and Queen County, across the Mattaponi River from West Point; he also owned land in New Kent County. Rootes married Mildred Reade, who bore him four sons: Philip, of Rosewall; Thomas

Reade, of Gloucester County; Col. George, who settled on the Virginia frontier; and John, who served in the 2d (William Byrd’s) Virginia Regiment.



 


2. Went to Williamsburg with Colo. Bassett, Colo. Lewis & Mr. Dick. Dind with Mrs. Dawson & went to the Play.


   
   Mrs. Dawson was born Elizabeth Churchill (c.1709–1779), daughter of Col. William and Elizabeth Churchill of Middlesex County. In 1729 she married Col. William Bassett (1709–c.1743) of Eltham, by whom she had at least five children, one of whom was Col. Burwell Bassett. After the death of her first husband, Elizabeth Churchill Bassett moved to the Bassett family town house in Williamsburg, two blocks south of the market square. In 1752 she married Rev. William Dawson, then commissary of the Church of England in Virginia, who died within a fortnight after the wedding. Although Mrs. Dawson continued to live in the Bassett town house, where GW dined on this date, she died at the Bassett country seat of Eltham.



   
   The play was given in Williamsburg’s second theater, built by local subscription in 1751 behind the Capitol on Waller Street. In 1768 a group of players—male and female—was formed by David Verling, their actor-manager, into the Virginia Company. After opening in Norfolk they moved to Williamsburg, where they opened their run on 31 March, coinciding with the meeting of the Burgesses. Which play GW saw is not known; the Virginia Company had a broad repertory, including Restoration comedy, eighteenth-century satire such as the popular Beggar’s Opera by John Gay, and many of the plays of William Shakespeare, who was being “rediscovered” by the eighteenth-century English theater (see rankinHugh F. Rankin. The Theater in Colonial America. Chapel Hill, N.C., 1960.).



 


3. Dined with the Speaker.


   
   the speaker: Peyton Randolph (c.1721–1775), son of Sir John and Susanna Beverly Randolph, was king’s attorney and burgess for Williamsburg. From Nov. 1766 until the Revolution, Randolph served as Speaker of the House of Burgesses.



 


4. Dined with Mrs. Dawson, & suppd at Charlton’s.


   
   Richard Charlton (d. 1779) had announced in June 1767 that he had opened “the Coffee-House” in Williamsburg “as a Tavern,” and GW had supped there on a visit to the city the previous fall (Va. Gaz., P&D, 25 June 1767; General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 262). The exact location of the coffeehouse is not known, but it was “nigh the Capitol” (Va. Gaz., R, 2 Feb. 1769). In 1775 Charlton was said to be living “in the back street,” probably present-day Francis Street (Va. Gaz., D, 7 Jan. 1775). In addition to being an innkeeper, Charlton was a barber and wigmaker, and he may have plied those trades at his tavern (Va. Gaz., P, 14 June 1776, and D&N, 11 Dec. 1779).



 


5. Dined at Mrs. Campbells.


   
   Christiana Campbell’s tavern was GW’s habitual lodging place in Williamsburg from 1761 to 1771. On this visit to the city, he paid Mrs. Campbell £2 10s. “for Board,” which included his lodgings as well as the daily breakfasts  

   and other occasional meals that he ate at the tavern (General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 274). Mrs. Campbell (1722–1792) was playfully described by a young Scottish merchant in 1783 as “a little old Woman, about four feet high; & equally thick, a little turn up Pug nose, a mouth screw’d up to one side” (macaulay“Journal of Alexander Macaulay.” William and Mary Quarterly, 1st ser., 11 (1902–3): 180–91., 187–88). The daughter of a Williamsburg innkeeper named John Burdett (d. 1746), she had married Dr. Ebenezer Campbell, an apothecary in Blandford, and had lived there with him until his death about 1752 (jettDora C. Jett. Minor Sketches of Major Folk and Where They Sleep: The Old Masonic Burying Ground, Fredericksburg, Virginia. Richmond, 1928., 24–25). Returning to Williamsburg a short time later, she had by 1760 begun to operate her tavern on Duke of Gloucester Street in the second block from the Capitol (gibbsPatricia Ann Gibbs. “Taverns in Tidewater Virginia, 1700–1774.” Master’s thesis, College of William and Mary, 1968., 152–54). She was assisted in her business by her unmarried daughter Molly.




      
 


6. Rid to the Plantations near Williamsburg & dined at Mr. Valentines.

	
   
   Joseph Valentine (d. 1771), who was in charge of all the Custis estates when GW married Martha Dandridge Custis in 1759, stayed on as the “Common Steward” for both John Parke Custis’s inherited portion and GW’s dower portion of the Custis plantations (GW to Robert Cary, 24 Oct. 1760, CSmH).



 


7. Came up to Colo. Bassetts to Dinner.
 


8. Went to Church & returnd to Dinner.

   


   
   GW probably joined the Bassetts in worship at Warrenray Church, a few miles from Eltham. Warrenray was the upper church of Blisland Parish, serving the eastern part of New Kent County. Col. Burwell Bassett was for many years one of the most active vestrymen of the parish; in 1768 he was joined on the vestry by Bartholomew Dandridge, younger brother of Mrs. Bassett and Mrs. Washington (chamberlayneC. G. Chamberlayne, ed. The Vestry Book and Register of St. Peter’s Parish, New Kent and James City Counties, Virginia, 1684–1786. Richmond, 1937., 179).



 


9. Went a Fox hunting and catched a Fox after 35 Minutes chace; returnd to Dinner & found the Attorney his Lady & daughter there.


   
   John Randolph (c.1728–1784), of Williamsburg, succeeded his older brother Peyton Randolph as attorney general of Virginia in 1766. John married Ariana Jennings (1730–1801) of Maryland, who bore him a son, Edmund, and two daughters, Susanna and Ariana. Like GW, John Randolph was an avid gardener, and he wrote a book on vegetable gardening (probably during the 1760s) which became the first gardening book published in the American colonies (see randolphJohn Randolph, Jr. A Treatise on Gardening By a Citizen of Virginia. Edited by M. F. Warner. Richmond, 1924.).



 


10. Rid to the Brick House & returnd to Dinner—after which went a dragging for Sturgeon.


  
   
   The phrase “the Brick House” referred originally (in the seventeenth century) to a particular house built of brick, indicating how unusual such a building was in the early years of the colony. The original house lay about three miles east of Eltham on the south side of the York River across from West Point; after 1738 it was also the location of the Brick House tobacco warehouse (heningWilliam Waller Hening, ed. The Statutes at Large; Being a Collection of All the Laws of Virginia, from the First Session of the Legislature, in the Year 1619. 13 vols. 1819–23. Reprint. Charlottesville, Va., 1969., 5:15). By the mid-eighteenth century the Brick House lent its name to its immediate surrounding neighborhood, which is the sense in which GW refers to it here. In that neighborhood lay land that had been in the Bassett family for many years, as well as one of the larger quarters of the Custis estate, which GW was managing for Jacky (chamberlayneC. G. Chamberlayne, ed. The Vestry Book and Register of St. Peter’s Parish, New Kent and James City Counties, Virginia, 1684–1786. Richmond, 1937., 335, 669–70; see also the Custis Papers in ViHi). In 1760 Burwell Bassett owned an ordinary at Brick House which was run by a Mr. Baker (harris [1]Malcolm Hart Harris. Old New Kent County. 2 vols. West Point, Va., 1977., 41).



 


11. Dined at the Glebe with Mr. Davis.


   
   Rev. Price Davies, of County Montgomery, Wales, who was born about 1732, received his B.A. from Christ Church, Oxford, in 1754. He later migrated to Virginia, married Elizabeth Perry of Gloucester County, and in 1763 became rector of Blisland Parish, New Kent County (goodwinEdward Lewis Goodwin. The Colonial Church in Virginia: With Biographical Sketches of the First Six Bishops of the Diocese of Virginia, And Other Historical Papers, together with Brief Biographical Sketches of the Colonial Clergy of Virginia. Milwaukee, 1927., 262).



 


12. Went to New Kent Court with Colo. Bassett.
 


13. Went after Sturgeon & a Gunning.
 


14. Went to my Plantation in King William by Water, & dragd for Sturgeon & catchd one.

	
   
   my plantation in king william: Claiborne’s (see entry for 24 April 1760).



 


15. Rid to see Colo. Bassetts Meadow at Root’s.
 


16. Fishing for Sturgeon from Breakfast to Dinner but catchd none.
 


17. Rid to the Brick House & returnd to Dinner.
 


18. Did the same & got my Chariot & Horses over to Claibornes.
 


19. Went a Shooting, & hair huntg. with the Hounds who started a Fox wch. we catched.
 


20. Set of from Colo. Bassetts for Nomony. Crossd over to Claibornes—from thence by Frazers Ferry to Hobs hole dining at Webbs Ordinary.


   
   Nomini was a Westmoreland County neighborhood clustered around Nomini Creek, which emptied into the Potomac River about 12 miles below GW’s birthplace at Pope’s Creek. From Claiborne’s ferry, GW’s party rode through King William County to cross the Mattaponi River at William Frazier’s (many spellings) ferry (heningWilliam Waller Hening, ed. The Statutes at Large; Being a Collection of All the Laws of Virginia, from the First Session of the Legislature, in the Year 1619. 13 vols. 1819–23. Reprint. Charlottesville, Va., 1969., 7:402). They then proceeded almost

due north through King and Queen County, crossing into Essex County where they stopped in the afternoon for dinner at Webb’s tavern (for the Webb family of Essex County, see webb [1]“The Webb Family.” Tyler’s Quarterly Historical and Genealogical Magazine 7 (1925–26): 191–98, 269–77; 8 (1926-27): 52-61., 270–77). After dinner they rode north to Hobbs Hole (now Tappahannock), a tobacco port on the south side of the Rappahannock River and the seat of Essex County, which was described by a visitor in 1774 as “a small Village, with only a few Stores, & Shops” (fithianHunter Dickinson Farish, ed. Journal & Letters of Philip Vickers Fithian, 1773–1774: A Plantation Tutor of the Old Dominion. Williamsburg, Va., 1943., 203). GW spent £2 1s. 6d. for overnight lodgings, ferriages, and other expenses there (General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 274).



 
   
 


21. Reachd my Brothr. John’s who & his wife were up the Country. Crossd over to Mr. Booths.


   
   Bushfield, where John Augustine Washington lived with his wife Hannah and their several children, was on the east bank of the Nomini near the mouth of the creek. “His House,” said young Philip Vickers Fithian who saw it in 1774, “has the most agreeable Situation, of any I have yet seen in Maryland Or Virginia” (fithianHunter Dickinson Farish, ed. Journal & Letters of Philip Vickers Fithian, 1773–1774: A Plantation Tutor of the Old Dominion. Williamsburg, Va., 1943., 89). “Brother John” had succeeded his father-in-law, John Bushrod, as master of the Bushfield plantation upon the

latter’s death in 1760, and although the plantation contained only about 1,200 acres, he was now one of the ten leading landowners in Westmoreland County (mvarAnnual Report of the Mount Vernon Ladies’ Association of the Union. Mount Vernon, Va., 1854–., 1964, 18–21).



   
   Col. William Booth lived almost directly across the Nomini from Bushfield at Nomini Plantation, which he, like John Augustine Washington, had taken over from his wife’s father, in this case Col. William Aylett, who died in 1744. Aylett had married twice and had no sons, but four daughters. Elizabeth, who was probably the oldest, married Booth, and her sister Anne married GW’s half brother Augustine Washington (eubankH. Ragland Eubank. Touring Historyland: The Authentic Guide Book of Historic Northern Neck of Virginia, the Land of George Washington and Robert E. Lee. Colonial Beach, Va., 1934., 47–49).



 


22. Went to Church (nomony) & returnd to Mr. Booths to Dinner who was also from home in Glousester. Mr. Smith the Parson dind with us.


   
   Nomini Church was on the east bank of Nomini Creek about 3½ miles upstream from William Booth’s home. Rev. Thomas Smith (1738–1789) was the rector of Cople Parish, which comprised the lower end of Westmoreland County, including both Nomini and Yeocomico churches. He had assumed that post soon after his graduation from Cambridge University in 1763 and retained it until his death 26 years later (eatonDavid W. Eaton. Historical Atlas of Westmoreland County, Virginia Patents: Showing how Lands were Patented from the Crown & Proprietors of the Northern Neck of Virginia . . .. Richmond, 1942., 22–23). A highly respected minister, Smith was a prosperous planter also; in 1782 he was credited with having 42 slaves, a total that made him the twentieth largest slaveholder in Westmoreland County at that time (Va. Mag., 10:234). His wife Mary Smith (1744–1791) was a daughter of John Smith of Northumberland County and was a distant relation of GW, her great-grandmother Mary Warner Smith having been a sister of GW’s grandmother Mildred Warner Washington (eubankH. Ragland Eubank. Touring Historyland: The Authentic Guide Book of Historic Northern Neck of Virginia, the Land of George Washington and Robert E. Lee. Colonial Beach, Va., 1934., 52).



 


23. At Mr. Booths all day with Revd. Mr. Smith.
 


24. Came up to Popes Creek & staid there all day.


   
   Pope’s Creek was an addition to the Bridges Creek plantation, the original seat of GW’s family in Virginia. In the 1720s GW’s father, Augustine, built a house on the site lying on the west side of Pope’s Creek about three-quarters of a mile from the Potomac River, and it was there that GW was born. On the death of GW’s father, the plantation was inherited by GW’s half brother Augustine Washington. It was now the home of Augustine’s widow, Anne Aylett Washington, and their four children, including their only son, William Augustine Washington (1757–1810), who inherited the plantation upon his mother’s death in 1773 and renamed it Wakefield. The present house, constructed in the 1930s, is a memorial house near the site of the original one (see freemanDouglas Southall Freeman. George Washington: A Biography. 7 vols. New York, 1948–57., 1:15–47).



 


25. Got up to my Brother Sams. to Dinner. Found Mrs. Jno. Washington & ca. there.

   
   GW lost 10s. playing cards today (General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 274).


 


26. Remaind at my Brother Sams where my Brother Jno. came as also Mr. Lawe. Washington &ca. to Dinner.
 



27. Dined at Mr. J. Washingtons with the compy. at my Brs.


   
   John Washington (1730–1782) of Hylton was, like GW, a great-grandson of John the Immigrant. He married Catherine Washington, a sister of Lawrence Washington of Chotank. His home, Hylton, was in the Chotank neighborhood.



 


28. Went to Boyds hole & returnd to my Brother’s to Dinr., where we found Colo. Lewis & my Br. Charles.


   
   At Boyd’s Hole on the Potomac River in Stafford (now King George) County was a small settlement of merchants clustered about one of the original tobacco warehouses established in 1730 (heningWilliam Waller Hening, ed. The Statutes at Large; Being a Collection of All the Laws of Virginia, from the First Session of the Legislature, in the Year 1619. 13 vols. 1819–23. Reprint. Charlottesville, Va., 1969., 4:268).



   
   It was probably on this date, while at Boyd’s Hole, that GW paid his share of a general levy on members of the Mississippi Company to the treasurer, William Lee (General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 274). During the first four years of its existence the company had been making such a small impression in England that many contemporaries and most early authorities did not even know it had existed before 1767 (carter [1]Clarence Edwin Carter. Great Britain and the Illinois Country: 1763–1774. Washington, D.C., 1910., 109 n.19). By Mar. 1767 the executive committee had decided that the time was ripe for another attempt at pressing their memorial. During the company meeting at Stafford Court House 16 Dec. 1767, which GW attended, a quota of £13 11s. sterling was approved for “employing an agent to proceed immediately to Britain, there to solicit the Company’s Grant, as fully, speedily, and effectually as the nature of the Business will admit.” GW recorded this payment as £16 18s. 9d. Virginia currency (carter [2]Clarence E. Carter, “Documents Relating to the Mississippi Land Company, 1763–1769.” American Historical Review 16 (1910–11): 311–19., 16:316–19; General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 169).



 


29. Went to St. Paul’s Church & Dined at my Brothers.


   
   Few churches in eighteenth-century Virginia had official names. Rather, a church tended to take a name from its location in the parish (the “upper” or the “lower” church), from its builder (Payne’s Church), from a nearby geographical location (Nomini Church, Pohick Church) or simply from the name of its parish. Thus GW here refers to attending the church of St. Paul’s Parish in Stafford County, which was the one closest to the home of his brother Samuel, a vestryman for St. Paul’s Parish until 1770. By a change in county boundaries in 1776 this parish and its church became part of King George County (meade [1][William] Meade. Old Churches, Ministers and Families of Virginia. 2 vols. Philadelphia, 1857., 2:192, 187–88).



 


30. Went fishing & dined under Mr. L. Washingtons Shore.


   
   GW today lost £1 8s. 9d. at cards (General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 274).



 


31. Returnd home crossing at Hooes Ferry through Port Tobacco.
